Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 1 of 11 PageID #: 54




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG



    DUSTIN M. GRAMMER,

                           Petitioner,
                                                      Civil No.: 3:19-CV-57
                                                      (GROH)
    v.


    RUSSELL A. PERDUE, Warden,


                           Respondent.


                               REPORT AND RECOMMENDATION

                                         I.   INTRODUCTION

         On April 18, 2019, the pro se Petitioner filed an Application for Habeas Corpus

Pursuant to 28 U.S.C. § 2241. ECF. No. 1.1 Petitioner is a federal inmate housed at FCI

Gilmer who is challenging the validity of his sentence imposed in the United States District

Court for the Central District of Illinois (Peoria). ECF No. 1 – 2, at 1-2. This matter is

pending before the undersigned for an initial review and Report and Recommendation

pursuant to LR PL P 2 and 28 U.S.C. § 1915A.



                     II.     FACTUAL AND PROCEDURAL HISTORY

          A. Conviction and Sentence2


1All CM/ECF references refer to entries in the docket of Civil Action No. 3:19-CV-57, Northern
District of West Virginia, Martinsburg Division, unless otherwise noted.
2All CM/ECF references in Section II.A. refer to entries in the docket of Criminal Action No. 1:12-
CR-10015-, Central District of Illinois, Peoria Division.

                                                  1
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 2 of 11 PageID #: 55




          On January 19, 2012, a grand jury indicted Petitioner and charged him3 with one

    count of Conspiracy to Manufacture and Distribute Methamphetamine, in violation of

    U.S.C. §§ 841(a)(1) and 841(b)(1)(A).              ECF No. 1.       On March 9, 2012, the

    Government filed an information of prior convictions and advised it would seek an

    enhancement of Petitioner’s sentence , based on his prior felony drug convictions:

    (1) Possession of Anhydrous Ammonia in Unauthorized Container in Fulton

    County    case     number       11-CF-197          on08/20/2011;       (2)    Possession        of

    Methamphetamine Precursors in Adams County case number 07-CF-401 on

    10/29/2007; (3) Possession of 15<500 grams of Methamphetamine in Peoria

    County case number 02-CF-489 on 12/18/2002. ECF No. 46 at 1.

          On August 4, 2012, Petitioner pled guilty to one count of Conspiracy to

    Manufacture and Distribute Methamphetamine, in violation of U.S.C. §§ 841(a)(1)

    and 841(b)(1)(A). ECF Nos 70, and August 14, 2012 minute entry order. On

    December 3, 2012, 4 Petitioner was sentenced to life in prison and ten years of

    supervised release. ECF No. 119 at 2 – 3.

          On July 28, 2015, 5 Petitioner’s sentence was amended for changed

    circumstances pursuant to Fed. R. Crim. P. 35(b) to 236 months imprisonment

    and ten years of supervised release. ECF No. 160, at 1 - 3. On August 10, 2015,

    Petitioner filed a motion for appointment of counsel to further reduce his

    sentence under U.S.S.G. Amendment 782. ECF No. 166. On February 3, 2016,




3
  Six co-defendants were charged in the same indictment.
4
  The judgment was imposed on December 3, 2012, but not signed by the judge or entered by the Clerk
until December 5, 2012.
5
  The judgment was imposed on July 28, 2015, but not signed by the judge or entered by the Clerk until
July 29, 2015.

                                                   2
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 3 of 11 PageID #: 56




    Petitioner’s sentence was further reduced from 236 to 171 months imprisonment.

    ECF No. 202, at 1.

         B.     Post-Conviction Motion to Vacate Under 28 U.S.C. § 22556

         On June 20, 2016, Petitioner filed a Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. ECF No.

1. Petitioner asserted four grounds for relief: (1) that his sentence enhancement

under Guideline § 4B1.1 was void [ECF No. 1 at 4]; (2) that his enhancement under

Guideline § 4B1.1 improperly used precedent which is invalid under the residual

clause [Id. at 5]; (3) that the holdings of Johnson v. United States, 135 S. Ct. 2251

(2015) and Welch v. United States, 136 S. Ct. 1257 (2016), invalidate his career

offender enhancement under the residual clause [Id. at 7]; and (4) that he was

illegally sentenced as a career offender [Id. at 8].

         On October 17, 2016, the Court entered at 13-page opinion and order which

denied Petitioner’s motion to vacate. ECF No. 7. On October 18, 2016, the Court

entered a judgment which denied the motion. ECF No. 8. In its opinion and order,

the court gave two separate reasons for denying the motion: (1) that by signing a

plea agreement, Petitioner had waived his right to collateral attack, and (2)that

Petitioner’s two prior convictions were considered “crimes of violence’ under the

force clause, which is distinct from the residual clause.” ECF No. 7 at 5. Thus, the

court found that Johnson and Welch did not apply to Petitioner as those cases

addressed convictions under residual clauses, not convictions under force clauses.



6
 All CM/ECF references in Section II.B. refer to 1:16-CV-01225 in the Central District of Illinois unless
noted otherwise.


                                                   3
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 4 of 11 PageID #: 57




Id. at 7.

       C.     Instant § 2241 Claims of Petitioner

       In support of his § 2241 petition before this Court, Petitioner states one ground for

relief, that his two prior convictions do not qualify him as a career offender, requiring

resentencing without the career offender enhancement. ECF No. 1 at 5. For relief,

Petitioner requests his sentence be vacated and he be resentenced without the career

offender enhancement, or in the alternative he requests an evidentiary hearing to prove

his asserted grounds for relief. Id. at 8.

                                   III.   Legal Standards

       A. Reviews of Petitions for Relief

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and the Court’s Local Rules

of Prisoner Litigation Procedure, this Court is authorized to review such petitions for relief

and submit findings and recommendations to the District Court. This Court is charged

with screening Petitioner’s case to determine if “it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court.” Rule

4, Rules Governing § 2254 Cases in the U.S. District Courts; see also Rule 1(b) Rules

Governing Section § Cases in the U.S. District Courts (a district court may apply these

rules to a habeas corpus petition not filed pursuant to § 2254).

       B. Pro Se Litigants

       Courts must read pro se allegations in a liberal fashion and hold those pro se

pleadings “to less stringent standards than formal pleadings drafted by lawyers.” Haines

v. Kerner, 404 U.S. 519, 520 (1972). Pursuant to 28 U.S.C. § 1915A(b), the Court is

required to perform a judicial review of certain suits brought by prisoners and must dismiss



                                               4
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 5 of 11 PageID #: 58




a case at any time if the Court determines that the complaint is frivolous, malicious, fails

to state a claim upon which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. A complaint is frivolous if it is without arguable

merit either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989) (superseded

by statute). The Supreme Court in Neitzke recognized that:

                 Section 1915(d)8 is designed largely to discourage the filing
                 of, and waste of judicial and private resources upon, baseless
                 lawsuits that paying litigants generally do not initiate because
                 of the costs of bringing suit and because of the threat of
                 sanctions for bringing vexatious suits under Federal Rule of
                 Civil Procedure 11. To this end, the statute accords judges
                 not only the authority to dismiss a claim based on an
                 indisputably meritless legal theory, but also the unusual
                 power to pierce the veil of the complaint's factual allegations
                 and dismiss those claims whose factual contentions are
                 clearly baseless.

490 U.S. at 327.

                                              IV.     ANALYSIS

        Prisoners seeking to challenge the validity of their convictions or their sentences

are required to proceed under § 2255 in the district court of conviction. By contrast, a

petition for writ of habeas corpus, pursuant to § 2241, is generally intended to address

the execution of a sentence, rather than its validity, and is to be filed in the district where

the prisoner is incarcerated. Fontanez v. O'Brien, 807 F.3d 84, 85 (4th Cir. 2015). In a §

2241 petition, a prisoner may seek relief from such things as the administration of his

parole, computation of good time or jail time credits, prison disciplinary actions, the type


8
   The version of 28 U.S.C. § 1915(d) which was effective when Neitzke was decided provided, “The court
may request an attorney to represent any such person unable to employ counsel and may dismiss the case
if the allegation of poverty is untrue, or if satisfied that the action is frivolous or malicious.” As of April 26,
1996, the statute was revised and 28 U.S.C. § 1915A(b) now provides, “On review, the court shall identify
cognizable claims or dismiss the complaint, or any portion of the complaint, if the complaint-- (1) is frivolous,
malicious, or fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a
defendant who is immune from such relief."

                                                        5
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 6 of 11 PageID #: 59




of detention, and prison conditions in the facility where incarcerated. Id.; see also Adams

v. United States, 372 F.3d 132, 135 (2d Cir. 2004).

           While the terms of § 2255 expressly prohibit prisoners from challenging their

convictions and sentences through a habeas corpus petition under § 2241, there is

nonetheless a “savings clause” in § 2255, which allows a prisoner to challenge the validity

of his conviction and/or his sentence under § 2241, if he can demonstrate that § 2255 is

“inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). The

law is clearly developed, however, that relief under § 2255 is not inadequate or ineffective

merely because relief has become unavailable under § 2255 because of (1) a limitation

bar,9 (2) the prohibition against successive petitions, or (3) a procedural bar due to failure

to raise the issue on direct appeal. In re Vial, 115 F. 3d 1192, 1194 n. 5 (4th Cir. 1997).

           A petitioner bears the burden of demonstrating that the § 2255 remedy is

“inadequate or ineffective,”10 and the standard is an exacting one. The Fourth Circuit has

announced two tests for evaluating whether a petitioner’s claim satisfies the § 2255(e)

savings clause. Which test is to be applied depends on whether the petitioner is




9
  In 1996, the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) was enacted, establishing
a one-year limitation period within which to file any federal habeas corpus motion. 28 U.S.C. § 2255. The
limitation period shall run from the last of:
                  a.       The date on which the judgment of conviction becomes final;
                  b.       The date on which the impediment to making a motion created by
                  governmental action in violation of the Constitution or laws of the United
                  States is removed, if the movant was prevented from making a motion by
                  such governmental action;
                  c.       The date on which the right was initially recognized by the
                  Supreme Court, if that right has been newly recognized by the Supreme
                  Court and made retroactively applicable to cases on collateral review; or
                  d.       The date on which the facts supporting the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.
28 U.S.C. § 2255(f).
10
     This is the equivalent of saying that “the § 2255(e) savings clause is satisfied.”

                                                         6
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 7 of 11 PageID #: 60




challenging the legality of his conviction or the legality of his sentence. See In re Jones,

226 F.3d 328, 333–34 (4th Cir. 2000); United States v. Wheeler, 886 F.3d 415, 428 (4th

Cir. 2018). When a petitioner is challenging the legality of his conviction, § 2255 is

deemed to be “inadequate or ineffective” only when all three of the following conditions

are satisfied:

                 (1) at the time of the conviction, the settled law of this Circuit
                 or of the Supreme Court established the legality of the
                 conviction;

                 (2) subsequent to the prisoner’s direct appeal and first section
                 2255 motion, the substantive law changed such that the
                 conduct of which the prisoner was convicted is deemed not to
                 be criminal; and

                 (3) the prisoner cannot satisfy the gate-keeping provisions of
                 section 2255 because the new rule is not one of constitutional
                 law.

In re Jones, 226 F.3d at 333–34.

       When a petitioner is challenging the legality of his sentence, § 2255 is deemed to

be “inadequate or ineffective” only when all four of the following conditions are satisfied:

                 (1) at the time of sentencing, settled law of this circuit or the
                 Supreme Court established the legality of the sentence;

                 (2) subsequent to the prisoner’s direct appeal and first § 2255
                 motion, the aforementioned settled substantive law changed
                 and was deemed to apply retroactively on collateral review;

                 (3) the prisoner is unable to meet the gatekeeping provisions
                 of § 2255(h)(2) for second or successive motions; and

                 (4) due to this retroactive change, the sentence now presents
                 an error sufficiently grave to be deemed a fundamental defect.




                                                 7
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 8 of 11 PageID #: 61




Wheeler, 886 F.3d at 429. The Fourth Circuit has specified that a change of substantive

law within the Circuit, not solely in the Supreme Court, would be sufficient to satisfy the

second prong of the four-part test established in Wheeler. Id.

          Because the requirements of the savings clause are jurisdictional, a § 2241

petitioner relying on the § 2255(e) savings clause must meet the Jones test (if challenging

the legality of his conviction) or the Wheeler test (if challenging the legality of his

sentence) for the court to have subject-matter jurisdiction to evaluate the merits of the

petitioner’s claims. See Wheeler, 886 F.3d at 423–26.

          Petitioner’s sole ground for relief is that he was misclassified as a career offender

under the post-Booker,11 advisory Guidelines. ECF No. 1.12 Because Petitioner’s direct

appeal rights have expired and Petitioner has already filed one unsuccessful § 2255, he

may seek leave to file a successive § 2255 under § 2255(h)(2) or he can file a § 2241

relying on the § 2255(e) savings clause. Because Petitioner’s argument does not rely on

newly discovered evidence or an applicable new rule of constitutional law, relief under 28

U.S.C. § 2255(h) is inappropriate. Therefore, in order for Petitioner to obtain relief under

§ 2241, he must rely on the § 2255(e) savings clause. Because Petitioner is challenging




11
     United States v. Booker, 543 U.S. 220 (2005).
12
  The undersigned notes that Petitioner nominally asserts a challenge to his conviction in his petition. ECF
No. 1, at 1. After careful review of the petition, the undersigned concludes that the heart of Petitioner’s
challenge is to the legality of his sentence, not his conviction. However, to the extent Petitioner is
challenging his conviction, even if Petitioner meets the first and third prongs of the Jones test, he does not
meet the second prong of the Jones test because the federal crime for which he pled guilty—one count of
conspiracy to manufacture and distribute methamphetamine in violation of U.S.C. §§ 841(a)(1) and
841(b)(1)(A)—remains a criminal offense. Accordingly, to the extent Petitioner raises a challenge to the
validity of his conviction, he fails to satisfy the § 2255(e) savings clause for the Court to hear any such
challenge to his conviction on the merits.


                                                      8
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 9 of 11 PageID #: 62




his sentence in a § 2241, he must meet all four prongs of the Wheeler test for this Court

to have jurisdiction to hear his challenge on the merits.

        In this case, even if Petitioner meets the first, second, and third prongs of Wheeler,

Petitioner cannot meet the fourth prong, which requires a showing that due to a retroactive

change in the law, Petitioner’s sentence now presents an error sufficiently grave to be

deemed a fundamental defect. See Lester v. Flournoy, 909 F.3d 708, 715 (4th Cir. 2018).

In Lester, the Fourth Circuit concluded that a misclassification as a career offender can

be a fundamental defect if the sentencing occurred pre-Booker when the sentencing

Guidelines were mandatory. Id. at 714.

        However, the Lester Court explicitly noted that had Lester’s career offender

misclassification occurred under the post-Booker, advisory Guidelines, his petition would

have been barred as failing to meet the fourth Wheeler prong. Id. at 715 (“Foote14

undoubtedly would bar Lester’s petition had he been sentenced under the advisory

Guidelines.”). This is because post-Booker, “the Guidelines lack[] legal force,” and “an

erroneous advisory Guidelines classification [i]s unlike a violation of a statute or

constitutional provision.” Id. When a petitioner is sentenced under the post-Booker,

purely advisory Guidelines, “the district court not only ha[s] discretion to decide whether

the Guidelines sentence [i]s justified, but in fact [i]s required to do so.” Id. In conclusion,


14
   In United States v. Foote, 784 F.3d 931 (4th Cir. 2015), the Fourth Circuit was faced with the issue of
whether a petitioner’s claim that he was misclassified as a career offender under the advisory Guidelines
at sentencing was cognizable under § 2255. The Foote Court concluded that such a claim was not
cognizable under § 2255. Foote, 784 F.3d at 932. In reaching its conclusion, the court recognized that
“§ 2255 does not allow for a court’s consideration and correction of every alleged sentencing error,” and
that “if the alleged sentencing error is neither constitutional nor jurisdictional, a district court lacks authority
to review it unless is amounts to ‘a fundamental defect which inherently results in a complete miscarriage
of justice.’” Id. at 936 (quoting Davis v. United States, 417 U.S. 333, 346 (1974)). The Foote Court
ultimately concluded that the misclassification of a petitioner as a career offender under the advisory
Guidelines does not result in a fundamental defect that inherently results in a miscarriage of justice. Id. at
940, 944.

                                                         9
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 10 of 11 PageID #: 63




the Lester Court observed that “the savings clause should provide only the tightest

alleyway to relief. Section 2255 is not ‘inadequate or ineffective’ just because the prisoner

can’t successfully challenge his sentence under that provision.” Id. at 716.

       Because Petitioner in this case was sentenced as a career offender under the post-

Booker, advisory Guidelines, regardless of whether this was a misapplication of the

career offender enhancement, the law in this Circuit makes clear that he cannot satisfy

the fourth Wheeler prong, and, therefore, fails to satisfy the § 2255(e) savings clause.

Because Petitioner cannot satisfy the savings clause of § 2255(e) under Wheeler, his

claim may not be considered under § 2241, and this Court is without jurisdiction to

consider his petition. When subject-matter jurisdiction does not exist, “the only function

remaining to the court is that of announcing the fact and dismissing the cause.” Steel Co.

v. Citizens for a Better Env’t, 523 U.S. 83, 118 S.Ct. 1003, 1012–16 (1998); Reinbold v.

Evers, 187 F.3d 348, 359 n.10 (4th Cir. 1999).

                                V.    RECOMMENDATION

       For the foregoing reasons, the undersigned recommends that the petition

[ECF No. 1] be DENIED and DISMISSED WITHOUT PREJUDICE.

       The Petitioner shall have fourteen (14) days from the date of filing this Report and

Recommendation within which to file with the Clerk of this Court, specific written

objections, identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection. A copy of such objections should

also be submitted to the Honorable Gina M. Groh, Chief United States District Judge.

Objections shall not exceed ten (10) typewritten pages or twenty (20) handwritten pages,




                                             10
Case 3:19-cv-00057-GMG Document 11 Filed 08/19/20 Page 11 of 11 PageID #: 64




including exhibits, unless accompanied by a motion for leave to exceed the page

limitation, consistent with LR PL P 12.

      Failure to file written objections as set forth above shall constitute a waiver

of de novo review by the District Court and a waiver of appellate review by the

Circuit Court of Appeals. 28 U.S.C. §636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985);

Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91

(4th Cir. 1984), cert. denied, 467 U.S. 1208 (1984).

      This Report and Recommendation completes the referral from the district court.

The Clerk is directed to terminate the Magistrate Judge’s association with this case.

      The Clerk of the Court is directed to mail a copy of this Report and

Recommendation to the pro se Petitioner by certified mail, return receipt requested, to

his last known address as reflected on the docket sheet.

      DATED:        August 19, 2020

                                          /s/ Robert W. Trumble
                                          ROBERT W. TRUMBLE
                                          UNITED STATES MAGISTRATE JUDGE




                                           11
